Citation Nr: 0123264	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  He died on April [redacted], 1994.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the appellant's claim for 
service connection for the cause of the veteran's death as 
secondary to tobacco use. 

In an earlier rating decision in February 1996, the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death on a direct basis and presumptively as a 
result of exposure to Agent Orange.  A Statement of the Case 
(SOC) on this matter was issued to the appellant in February 
1996.  Later in February 1996, the appellant stated that she 
had read and carefully studied the SOC and wished to withdraw 
her appeal at that time.  She said that she understood that 
she may reopen the matter by submitting new and material 
evidence.  On the same day in February 1996, the appellant 
filed a claim for service connection for the cause of the 
veteran's death as secondary to heavy use of tobacco.  The 
present appeal stems from this claim.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran's death certificate shows that he died in April 
1994 of respiratory failure (inability to ventilate) due to 
chronic obstructive lung disease (COLD).  It also notes that 
status post right upper lobe lung resection (performed in 
March 1994) was a significant condition that contributed to 
death, but did not result in the underlying cause.  A 
terminal hospital discharge summary notes that the veteran 
had a history of tobacco abuse and status post right upper 
lobectomy for cavitary lung disease, noted to be of unknown 
etiology.

In 1998, legislation was enacted prohibiting service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998); 
38 U.S.C.A. § 1103 (West Supp. 2000).  However, new section 
1103 applies only to claims filed after June 9, 1998, and 
does not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998, such as the claim filed in February 1996 
by this appellant for service connection for the cause of the 
veteran's death as secondary to tobacco use.

There are potentially relevant records that the RO should 
attempt to obtain concerning the appellant's claim before the 
matter can be properly reviewed.  In this regard, while the 
claims file contains the hospital discharge summary and 
History and Physical examination report regarding the 
veteran's terminal hospitalization at the University of 
Virginia Medical Center from March 15, 1994, to April [redacted], 
1994, it is devoid of the clinical records pertaining to this 
35 day period of hospitalization.  In addition, the claims 
file contains a June 1992 referral letter from the veteran's 
private internist, Furadoon A. Irani, M.D., to G. Keith 
Wolfe, M.D., requesting that Dr. Wolfe evaluate the veteran 
because of shortness of breath and chest pain, but the record 
is devoid of the evaluation report from Dr. Wolfe.  The 
claims file is further devoid of Dr. Irani's office notes.  

The above-referenced medical records are particularly 
important in order to determine an accurate smoking history 
regarding the veteran.  Although the appellant has stated 
that the veteran began smoking in service and smoked heavily 
up until his death, there are medical records that contradict 
this history.  More specifically, the March 1994 History and 
Physical Examination report from the University of Virginia 
Medical Center indicates that the veteran smoked 1 1/2 packs of 
cigarettes per day for three to four years and then quit for 
22 years.  It further indicates that the veteran resumed 
smoking 11/2 packs of cigarettes per day for four months before 
quitting in 1993.  This history is to some extent consistent 
with a History and Physical report from Warren Memorial 
Hospital in 1976 which states that the veteran stopped 
smoking in 1975.  

An accurate smoking history is essential in order to properly 
assess this claim, especially in view of a 1997 General 
Counsel opinion stating that "if a nicotine-dependent 
individual has achieved sustained full remission and then 
resumes use of tobacco products, the question arises whether 
such resumption constitutes a supervening cause which breaks 
the connection between the individual's prior tobacco use and 
disability or death resulting from resumed use of tobacco and 
results in de novo reoccurrence of the nicotine dependence."  
VAOPGPREC 19-97.  The RO must make every effort to obtain the 
medical records identified above.  38 U.S.C.A. § 5103A(b).

Appropriate development in this case also requires that a 
medical opinion be obtained in order to determine whether the 
veteran acquired a dependence on nicotine during service; 
and, if so, whether nicotine dependence may be considered the 
proximate cause of disability or death occurring after 
service.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(d)); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board must rely on independent medical evidence to support 
its finding and must not refute medical evidence in the 
record with its own unsubstantiated medical conclusions); 
VAOPGCPREC 19-97.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and ask that she provide the names, 
addresses and approximate dates of all VA 
and private medical treatment that the 
veteran received for nicotine dependence 
or any pulmonary disorder.  The RO should 
then obtain and associate with the claims 
file all records which the appellant 
provides notice of.  The records should 
also include all clinical records related 
to the veteran's terminal hospitalization 
at the University of Virginia Medical 
Center from March 15, 1994, to April [redacted], 
1994, the medical evaluation report from 
F. Keith Wolfe, M.D. (see June 1992 
referral letter from Furadoon A. Irani, 
M.D.), and Dr. Irani's office notes.  The 
appellant should be asked to provide an 
appropriate release for each care 
provider.  If any request for private 
treatment records is unsuccessful, the 
appellant should be notified so that she 
may obtain and submit the records 
herself.

2.  The RO should make arrangements to 
have an appropriate VA doctor review the 
veteran's claims file, to include a copy 
of this REMAND.  The doctor should be 
asked to indicate that he or she has 
performed such a review.  The examiner 
should provide information in the report 
concerning the following matters:

a.  What is the likelihood that 
nicotine-dependence, as the criteria 
for diagnosing that disorder is set 
forth in the Diagnostic and 
Statistical Manual for Mental 
Disorders (4th ed. rev., 1994) (DSM-
IV), was acquired by the veteran 
during military service?  Is 
nicotine dependence a disease?

b.  What is the likelihood that the 
veteran continued using tobacco 
after service as a result of 
acquiring nicotine dependence in 
service?

c.  Applying the criteria in DSM-IV, 
if nicotine dependence was acquired 
during active service, does the 
evidence show that the veteran 
sustained full remission of the 
service-related nicotine dependence 
and subsequent resumption of the use 
of tobacco products?

d.  The cause of the veteran's death 
was respiratory failure (inability 
to ventilate) due to chronic 
obstructive lung disease (COLD). 
Another significant condition that 
contributed to death but did not 
result in the underlying cause was 
status post right upper lobe lung 
resection.  Is it at least as likely 
as not that any nicotine dependence 
acquired in military service (that 
led to post-service usage of 
tobacco) caused the COLD?

e.  If it is not likely or cannot be 
said with more than speculation that 
the veteran acquired nicotine 
dependence in military service, to 
what extent did the approximately 
four years of smoking in service 
contribute to the cause of death as 
opposed to any pre-service or post-
service years of smoking?

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished 
prior to completion of the report.

If the opinions on the requested 
information cannot be stated with 
certainty, they should be expressed 
within a range of probability, if 
possible.  If the examiner(s) is (are) 
only able to theorize or speculate on a 
given matter, the examiner(s) should so 
state.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
doctor's report.  If the requested report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should also ensure that all 
notification and development action is 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (1999) and 
implementing regulations are completed.

4.  The RO should readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must consider the 
guidance set forth in the opinions of the 
General Counsel in VAOPGCPREC 19-97 and 
VAOPGCPREC 2-93 for adjudicating service 
connection for a death or disability 
based on nicotine dependence and on 
tobacco use while in military service in 
accordance with the criteria of 38 C.F.R. 
§ 3.312 for establishing service 
connection for the cause of a veteran's 
death, and in accordance with a review of 
the evidence in its entirety.  

5.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the appeal should be returned to the Board, 
following applicable appellate procedures.  The appellant 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




